DETAILED ACTION
	This is the first office action on the merits for application 16/787,287, filed 2/11/2020, which claims priority to Japanese application JP2019-071066, filed 4/3/2019.
	Claims 1-20 are pending in the application; Claims 1-17 are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 1-17 in the reply filed on 7/25/2022 is acknowledged.
Claims 18-20 are withdrawn.

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references, which are considered relevant, but are not currently applied in a rejection.
Sung (U.S. Patent Application Publication 2007/0042667 A1)
Zuppero, et al. (U.S. Patent Application Publication 2002/0121088 A1)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,707,396 in view of Landa, et al. (U.S. Patent Application Publication 2011/0148248 A1).
Claims 1-23 of U.S. Patent No. 10,707,396 do not teach that the device comprises a first layer-shaped portion that comprises graphene.  
To solve the same problem of providing a thermionic device, Landa teaches a thermionic device comprising a graphene conductive layer 14 on an electrode of the thermionic device (Fig. 1A, paragraph [0158]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed a graphene layer on the “first member” of claims 1-23 of U.S. Patent No. 10,707,396, because Landa teaches that this is a suitable configuration for a thermionic device.
	This modification teaches the limitations of Claims 1-17, wherein the first layer-shaped portion comprises graphene. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwede (U.S. Patent Application Publication 2018/0323362 A1).
In reference to Claim 1, Schwede teaches a power generation element (Fig. 1, paragraphs [0014]-[0020]).
The power generation element of Schwede comprises a first conductive layer, corresponding to layer 160 of the anode 100 (Fig. 2A, paragraphs [0079]-[0084]).
The power generation element of Schwede comprises a  second conductive layer, corresponding to cathode 200 (paragraphs [0092]-[0094]).
The power generation element of Schwede comprises a first member, comprising layers 111 and 140, provided between the first conductive layer 160 and the second conductive layer 200.
The first member includes a first crystal region 111 (Fig. 2A, paragraph [0026]) and a first layer region, corresponding to layer 140 (Fig. 2A, paragraph [0046]).
It is the Examiner’s position that Schwede teaches that “an orientation from negative to positive of a polarization of the first crystal region having a component in a first orientation, the first orientation being from the first conductive layer toward the second conductive layer,” because “an orientation” can be interpreted to correspond to any orientation of the layer. Further, it seems that the device of Schwede appears to operate in the same fashion as the device of the instant invention, per Fig. 1 of the instant specification.
Fig. 2A teaches that the first layer region 140 includes a first layer-shaped portion 140 spreading along a first surface, the first surface crossing the first orientation, the first layer-shaped portion 140 including at least one selected from the group consisting of graphene and a transition metal dichalcogenide (i.e. graphene, MoS2, or MoSe2), paragraph [0046]).
The inset of Fig. 2A below teaches that the first crystal region 111 is between the first layer region 140 and the first conductive layer 160. 
The power generation element of Schwede comprises a second member 150 provided between the first member and the second conductive layer and separated from the first member (paragraph [0040]).

    PNG
    media_image1.png
    356
    1109
    media_image1.png
    Greyscale

In reference to Claim 2, Schwede teaches that the first layer region includes a plurality of the first layer-shaped portions 120/140, and one of the plurality of first layer-shaped portions 120 is between the first crystal region 111 and an other one 140 of the plurality of first layer-shaped portions (see the inset of Fig. 2A below). It is noted that Claim 2 does not recite a specific material for the other of the plurality of first layer-shaped portions.

    PNG
    media_image2.png
    356
    1178
    media_image2.png
    Greyscale


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landa (U.S. Patent Application Publication 2011/0148248 A1).
 In reference to Claim 13, Landa teaches a power generation element (Fig. 1A, paragraphs [0096]-[0104]).
The power generation element of Landa comprises a first conductive layer, corresponding to electrical contact 26 on layer 34 (Fig. 1A, paragraph [0106]).
The power generation element of Landa comprises a second conductive layer, corresponding to electrical contact 26 on layer 32 (Fig. 1A, paragraph [0106]).
The power generation element of Landa comprises a first member provided between the first conductive layer and the second conductive layer. This “first member” of Landa corresponds to the layers 34 and 14 (Fig. 1A, paragraph [0096]).
The first member includes a first crystal region 34 (i.e. BaTiO3, paragraph [0148]), a first layer region 14 (Fig. 1A, paragraph [0096]), and a first intermediate region (corresponding to the portion of layer 34 in contact with layer 14).
The first crystal region 34 is between the first layer region 14 and the first conductive layer 26 (Fig. 1A).
Fig. 1A teaches that an orientation from negative to positive of a polarization of the first crystal region having a component in a first orientation, the first orientation being from the first conductive layer toward the second conductive layer.
The first intermediate layer corresponds to the portion of layer 34 in contact with layer 14; therefore, the first intermediate region is provided between the first layer region 14 and the first crystal region (corresponding to the portion of layer 14 that does not correspond to the “intermediate region.”)
This “first intermediate region” comprises BaTiO3, because it is a portion of layer 34.
Therefore, the “first intermediate region” comprises Ba.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 6, 8-12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Landa (U.S. Patent Application Publication 2011/0148248 A1).
In reference to Claim 1, Landa teaches a power generation element (Fig. 1A, paragraphs [0096]-[0104]).
The power generation element of Landa comprises a first conductive layer, corresponding to electrical contact 26 on layer 34 (Fig. 1A, paragraph [0106]).
The power generation element of Landa comprises a second conductive layer, corresponding to electrical contact 26 on layer 32 (Fig. 1A, paragraph [0106]).
The power generation element of Landa comprises a first member provided between the first conductive layer and the second conductive layer. This “first member” of Landa corresponds to the layers 34 and 14 (Fig. 1A, paragraph [0096]).
The first member includes a first crystal region 34 (i.e. BaTiO3, paragraph [0148]) and a first layer region 14 (Fig. 1A, paragraph [0096]).
The first crystal region 34 is between the first layer region 14 and the first conductive layer 26 (Fig. 1A).
Fig. 1A teaches that an orientation from negative to positive of a polarization of the first crystal region having a component in a first orientation, the first orientation being from the first conductive layer toward the second conductive layer.
Fig. 1A teaches that the first layer region 14 includes a first layer-shaped portion 14 spreading along a first surface (i.e. a first surface of the first crystal region 34).
This “first surface” crosses (i.e. is perpendicular to) the first orientation. 
Landa does not teach that the first layer-shaped portion 14 is necessarily graphene or a transition metal dichalcogenide. However, he teaches that one of several materials suitable for layer 14 is graphene (paragraph [0158]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have made layer 14 from graphene, because Landa teaches that this is one of several materials suitable for use as layer 14.
Forming layer 14 from graphene teaches the limitations of Claim 1, wherein the first layer-shaped portion 14 is graphene.
Fig. 1A teaches that the element comprises a second member 32/12 provided between the first member 34/14 and the second conductive layer (which corresponds to the contact 26 on item 32) and separated from the first member 34/14.
This disclosure teaches the limitations of Claim 8, wherein the first crystal region 34 includes BaTiO3.
In reference to Claim 4, it is the Examiner’s position that the portion of BaTiO3 layer 34 disposed closest to the layer 14 can be interpreted to the “first intermediate region” of Claim 4, because Claims 1 and 4 do not recite a specific material for the “first crystal region.”
This interpretation teaches the limitations of Claim 4, wherein the first member further includes a first intermediate region (corresponding to the portion of BaTiO3 layer 34 disposed closest to the layer 14) provided between the first layer region and the first crystal region, wherein the first intermediate region includes Ba.
In reference to Claim 9, Landa teaches that the second member 32/12 includes a second region 32 and a second layer region 12 (Fig. 1A).
Landa does not teach that the second region 32 is necessarily a “second crystal region.”
However, he teaches that one of several materials that is suitable for the second region 32 is BaTiO3 (paragraph [0148]).
Therefore, absent a showing of persuasive secondary considerations, it would have obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed layer 32 from crystalline material, because Landa teaches that this is a suitable material for layer 32.	
Forming layer 32 to be BaTiO3 teaches the limitations of Claim 9, wherein the second member includes a second crystal region.
Fig. 1A teaches that the second crystal region 32 is between the second layer region 12 and the second conductive layer (which corresponds to item 26 on second crystal region 32).
Fig. 1A teaches that an orientation from negative to positive of a polarization of the second crystal region having a component in a second orientation, the second orientation being from the second conductive layer toward the first conductive layer.
Fig. 1A teaches that the second layer region 12 includes a second layer-shaped portion 12 spreading along a second surface (i.e. a second surface of layer 32).
This “second surface” crosses (i.e. is perpendicular to) the second orientation. 
Landa does not teach that the second layer-shaped portion 12 is necessarily graphene or a transition metal dichalcogenide. However, he teaches that one of several materials suitable for layer 12 is graphene (paragraph [0158]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have made layer 12 from graphene, because Landa teaches that this is one of several materials suitable for use as layer 12.
Forming layer 12 from graphene teaches the limitations of Claim 9, wherein the second layer-shaped portion 12 is graphene.
In reference to Claim 10, because Claim 10 does not recite the material for each “second layer-shaped portion,” it is the Examiner’s position that the “second layer region” can be interpreted to include a plurality of graphene sub-layers in layer 12.
Given this interpretation, Landa teaches the limitations of Claim 10, wherein the second layer region includes a plurality of the second layer-shaped portions (corresponding to the sub-layers of layer 12).
This interpretation further teaches that one of the plurality of second layer-shaped portions 12 (e.g. an internal graphene sub-layer of the graphene layer 12) is between the second crystal region 23 and an other one of the plurality of second layer-shaped portions (e.g. the upper-most portion of the graphene layer 12).
In reference to Claim 12, because Claim 12 does not require that the “second intermediate region” comprise a different material than the “second crystal region,” it is the Examiner’s position that the “second intermediate region” can be interpreted to include the layer of BaTiO3 in layer 32 at the interface between layers 12 and 32.
This disclosure teaches the limitations of Claim 12, wherein the second member further includes a second intermediate region provided between the second layer region and the second crystal region, and the second intermediate region includes Ba.
In reference to Claim 11, Claims 10 and 11 do not require that each of the second layer-shaped portions is graphene, it is the Examiner’s position that the “second layer region” can be interpreted to include a portion of BaTiO3 in layer 32 at the interface between layers 12 and 32.
It is further the Examiner’s position that this BaTiO3 portion of the “second layer region” can be interpreted to include multiple layers of BaTiO3.
Given this interpretation, Landa teaches the limitations of Claim 11, wherein the second member 32/12 further includes a second intermediate region (corresponding to the portion of the BaTiO3 layer 32 at the interface between layers 12 and 32) provided between the one of the plurality of second layer-shaped portions (corresponding to a portion of the BaTiO3 layer 32) and the other one of the plurality of second layer-shaped portions (i.e. a portion of graphene layer 12), and the second intermediate region includes Ba.
In reference to Claims 1, 6, an alternate interpretation of Landa is applied.
In reference to Claim 1, Landa teaches a power generation element (Fig. 1A, paragraphs [0096]-[0104]).
The power generation element of Landa comprises a first conductive layer, corresponding to electrical contact 26 on layer 34 (Fig. 1A, paragraph [0106]).
The power generation element of Landa comprises a second conductive layer, corresponding to electrical contact 26 on layer 32 (Fig. 1A, paragraph [0106]).
The power generation element of Landa comprises a first member provided between the first conductive layer and the second conductive layer. This “first member” of Landa corresponds to the layers 34 and 14 (Fig. 1A, paragraph [0096]).
The first member includes a first crystal region 34 (i.e. AlN, paragraph [0148]) and a first layer region 14 (Fig. 1A, paragraph [0096]).
The first crystal region 34 is between the first layer region 14 and the first conductive layer 26 (Fig. 1A).
Fig. 1A teaches that an orientation from negative to positive of a polarization of the first crystal region having a component in a first orientation, the first orientation being from the first conductive layer toward the second conductive layer.
Fig. 1A teaches that the first layer region 14 includes a first layer-shaped portion 14 spreading along a first surface (i.e. a first surface of the first crystal region 34).
This “first surface” crosses (i.e. is perpendicular to) the first orientation. 
Landa does not teach that the first layer-shaped portion 14 is necessarily graphene or a transition metal dichalcogenide. However, he teaches that one of several materials suitable for layer 14 is graphene (paragraph [0158]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have made layer 14 from graphene, because Landa teaches that this is one of several materials suitable for use as layer 14.
Forming layer 14 from graphene teaches the limitations of Claim 1, wherein the first layer-shaped portion 14 is graphene.
Fig. 1A teaches that the element comprises a second member 32/12 provided between the first member 34/14 and the second conductive layer (which corresponds to the contact 26 on item 32) and separated from the first member 34/14.
In reference to Claim 6, paragraph [0034] of the instant specification recognizes AlN as a suitable material for the first crystal material of the instant invention.
Therefore, it is the Examiner’s position that (1) because Fig. 1A of Landa teaches that an orientation from negative to positive of a polarization of the first crystal region having a component in a first orientation, the first orientation being from the first conductive layer toward the second conductive layer, and (2) Landa teaches that the first crystal region is the same material as the material of the “first crystal region” of the instant invention, then a <000-1> direction of the first crystal region has a component in the first orientation.
In reference to Claim 15, Landa teaches a power generation module comprising a plurality of the power generation elements of his invention, corresponding to adjacent pairs of cells within the module described in his paragraph [0029].
In reference to Claim 16, Landa teaches a power generation device, comprising a plurality of power generation modules (i.e. adjacent pairs of cells) described in Claim 15 (paragraphs [0029]-[0030]).
In reference to Claim 14, Fig. 1A teaches that the first layer region 14 includes a first layer-shaped portion 14 spreading along a first surface (i.e. a first surface of the first crystal region 34).
This “first surface” crosses (i.e. is perpendicular to) the first orientation. 
Landa does not teach that the first layer-shaped portion 14 is necessarily graphene or a transition metal dichalcogenide. However, he teaches that one of several materials suitable for layer 14 is graphene (paragraph [0158]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have made layer 14 from graphene, because Landa teaches that this is one of several materials suitable for use as layer 14.
Forming layer 14 from graphene teaches the limitations of Claim 14, wherein the first layer-shaped portion 14 is graphene.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Landa (U.S. Patent Application Publication 2011/0148248 A1), and further as evidenced by Nishikawa (U.S. Patent Application Publication 2004/0224459 A1).
In reference to Claim 7, as described in the rejection of Claim 1 above, the first crystal region of Landa is AlN.
Evidentiary reference Nishikawa teaches that the crystal structure of AlN is wurtzite (paragraph [0060]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Landa (U.S. Patent Application Publication 2011/0148248 A1), and further in view of Brunson (U.S. Patent 4,188,571).
In reference to Claim 17, Landa does not teach that the device of his invention comprises the drive device of Claim 17.
To solve the same problem of providing a thermionic device, Brunson teaches a thermionic device comprising a drive device, which causes the power generation device to follow a movement of the sun (Fig.  1, column 3, line 59, through column 4, line 3).
	Brunson teaches that the tracking component of his invention provides the benefit of keeping the sun focused on the cathode of the thermionic device throughout the day (column 3, lines 65-69).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the device of Landa to comprise the tracking system of Brunson, to achieve the benefit of keeping the sun focused on the cathode of the thermionic device throughout the day.
	This modification teaches the limitations of Claim 17, wherein the device comprises a drive device, the drive device causing the power generation device to follow a movement of the sun.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Schwede (U.S. Patent Application Publication 2018/0323362 A1).
In reference to Claim 3, Schwede teaches that the first member further includes a first intermediate region 130 (paragraph [0021]) provided between the one of the plurality of first layer-shaped portions 140 and the other one of the plurality of first layer-shaped portions 120, as indicated in the inset below.

    PNG
    media_image3.png
    356
    1178
    media_image3.png
    Greyscale

Schwede does not teach that the first intermediate region necessarily includes at least one selected from the group consisting of Li, Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Ba, and Ra.
	However, he teaches that one of several materials suitable for use in layer 130 is Cs (paragraph [0057]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed layer 130 to include Cs, because Schwede teaches that this is a suitable material for this layer.
Forming layer 130 to include Cs teaches the limitations of Claim 3, wherein the first intermediate region includes Cs.
In reference to Claim 5, as described in the rejection of Claim 3 above, the first intermediate region includes Cs.
	Schwede does not teach that the first layer-shaped portions 120/140 necessarily include graphene.
	However, he teaches that one of several suitable materials for layer 120 is graphene (paragraph [0046]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed layer 120 from graphene, because Schwede teaches that this is a suitable material for layer 120.
Forming layer 120 from graphene teaches the limitations of Claim 5, wherein the first layer-shaped portions includes graphene (i.e. at least one of the first layer-shaped portions includes graphene).
In reference to Claim 4, Schwede teaches that the first member further includes a first intermediate region 130 (paragraph [0021]) provided between the first layer region 140 and the first crystal region 111, as indicated in the inset below.

    PNG
    media_image4.png
    356
    1109
    media_image4.png
    Greyscale

Schwede does not teach that the first intermediate region necessarily includes at least one selected from the group consisting of Li, Na, K, Rb, Cs, Fr, Be, Mg, Ca, Sr, Ba, and Ra.
	However, he teaches that one of several materials suitable for use in layer 130 is Cs (paragraph [0057]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed layer 130 to include Cs, because Schwede teaches that this is a suitable material for this layer.
Forming layer 130 to include Cs teaches the limitations of Claim 4, wherein the first intermediate region includes Cs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245. The examiner can normally be reached M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721